DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 11/17/2022 has been received and entered.  Claims 1, 3-5, 7, 8, 11-13, 15-17, 19-21, 36-38 are pending, all of which have been considered on the merits.

Status of Prior Rejections/Response to Arguments
Objection to Drawings: 
On 11/17/22, Applicant submitted a petition to include color drawings. A decision on that petition will be mailed as a separate correspondence. Until a petition to include color drawings is granted, the color drawings or color photographs remain being objected to as being improper. If the petition is dismissed and Applicant decides not to include color, is required to either cancel the drawings, or to provide substitute black and white drawings. The examiner cannot advise Applicant about petitions to include color drawings; direct questions to QAS Bennett Celsa at 571-272-0807.

RE: Rejection of claims under 35 USC 112(a):
	Applicants amended the claims but did not present arguments as to the deficiencies in the rejection.
	The rejection has been modified to address the current claims.  

RE: Rejection of claims under 35 USC 112(b):
	The amendments to the claims are sufficient to overcome the previous rejections of record.  The previous rejections are withdrawn.  

Drawings
The replacement drawings filed 1/13/2021 are objected to because they contain color drawings. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Specification
The specification, as amended on 11/17/2022 is objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 11/17/22 has not been granted. Unless Applicant submits a petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. Again, the examiner cannot advise Applicant about petitions to include color drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7, 8, 11-13, 15-17, 19-21 and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 and dependents thereof: Claim 1 has been amended to define the culture medium used in steps (b) and (c) to include BMP4, FGF10, FGF7, a GSK inhibitor and retinoic acid, and to define the culture medium used in step (e) to include BMP4, FGF10, FGF7, a GSK inhibitor, retinoic acid and a ROCK inhibitor.  
These amendments narrow the scope of the method, but it remains that the single, specific example disclosed in the specification fails to support that Applicants were in possession of the full scope of the invention as currently claimed. 
Cell differentiation processes are complex and specific to each cell type.  Minor changes in culture media or conditions will alter the differentiation process yielding distinct cells (as evidenced by comparing the culture conditions of the instant specification to, e.g. Huang et al (Nat Biotech, 2014), Dye (eLife, 2015), Nikolic et al (eLife, 2016), each of which teach differentiation towards lung progenitor cells, but the slightly varied conditions yield distinct cell types).  Thus, while Applicants have now recited 4 or 5 components present in the culture medium used in steps (b), (c) and (e), it remains that without limits on the cell types produced at each step (i.e. LBOs, BLBOs and lung progenitor cells) Applicants are claiming a scope that covers generation of an unknown scope of intermediate cells (LBOs, BLBOs) and ultimately an unknown scope of lung progenitor cells. 
	In contrast to the broad, and undefined scope covered by the current, the instant application describes exactly one specific embodiment of the claimed method:
	(a) producing AFE cells from mammalian PSCs by culturing PSCs in presence of Y-27632 and BMP4 to generate embryoid bodies; culturing the embryoid bodies in medium containing Y-27632, BMP4, bFGF, Activin A; dissociating the embryoid bodies; then culturing the single cells on fibronectin-coated plates in SFM supplemented with Noggin and SB431542 for 24 hrs; then culturing in presence of SB431542 and IWP2 for another 24 hrs;
(b) culturing the AFEs from step (a) in presence of CHIR99021, BMP4, FGF10, KGF and retinoic acid, first on fibronectin-coated plates and then in suspension culture to generate LBOs.  These conditions are the same as taught WO 18/176044, and the LBOs are defined in WO 18/176044 as: containing lung epithelial progenitors (expressing FOXA2, FOXA1, NKX2.1 and EPCAM) and mesenchymal progenitors (expressing PDGFRa, CD90, TBX, HOXA5), do not exhibit branching structures, but which will generate branching colonies after embedding in Matrigel, and which include folding structures within the organoids (See ¶0028 of WO 18/176044));
(c) embedding the LBOs from (b) in Matrigel;
(d) culturing the LBOs embedded in Matrigel from step (c)) in the presence of CHIR99021, BMP4, FGF10, KGF and retinoic acid to induce branching morphogenesis thereby generating branched lung bud organoids (BLBOs);
(e) dissociating cells from the LBOs or BLBOs, and culturing the dissociated cells on irradiated mouse embryonic fibroblasts in the presence of CHIR99021, FGF10, KGF, BMP4, retinoic acid, and a ROCK inhibitor to generate putative distal tip progenitor cells (pDTP), which are a heterogeneous population of Nkx2.1dim, Sox2+ and Sox9 cells and KRT5dim and p63+ cells; and
optionally further culturing the pDTP cells in the presence of DMEM/F12, FBS, insulin, EGF, hydrocortisone, and cholera toxin to generate basal cells characterized as KRT5+, p63+, ITGA6+ and NGFR+ (See PGPub ¶0139-0147, ¶0346, ¶0354-0363, ¶0371-0430, ¶0186-0205).  
The single embodiment supported by the specification is comparable to a single species out of the large (and undefined) genus of methods covered by the scope of the claims. The specification discloses a single species in a broad genus, wherein the single species is not representative of the very broad genus.  Thus, Applicants have not reduced to practice or otherwise sufficiently and clearly described a representative number of species to support they were in possession of the full genus.   The specification does not sufficiently describe each cell starting/end point in the various steps or overall method in a manner that would limit the claims to mirror the specific embodiment described in the specification.  All claims are rejected as failing to comply with the written description requirement because the original disclosure does not support Applicants were in possession of the full genus of ‘methods’ covered by the instant claims.

Regarding claim 37: New claim 37 is directed to a method involving steps (a)-(d) as presented in current claim 1, but then requires the dissociated BLBO to be cultured in a medium comprising insulin, EGF, hydrocortisone, cholera toxin, and an inhibitor of ROCK or a combination thereof.  Claim 37 is broader than claim 1 because it permits for the dissociated BLBOs to be cultured (in step (e)) in the presence of just ROCK inhibitor.  For the same reasons as discussed above, claim 37 lacks written description because the original disclosure does not support Applicants were in possession of the full genus of ‘methods’ covered by claim 1, much less the broader scope covered by new claim 37.  The original disclosure does not support that Applicants were in possession of a method for generating lung progenitor cells, comprising steps (a)-(e) as currently claimed.  

Regarding claim 36: New claim 36 is similar to claim 1, except it omits the limitations of steps (b) and (c) of claim 1.  Claim 36 requires direct dissociation of the LBO and culturing the dissociated LBO on feeder cells.  Though Applicants assert that support for this new claim is found in original claim 1, such is not found to be true.  Original claim 1 included language that the “LBO or BLBO” could be dissociated and cultured on feeder cells, but the language was indefinite in so far as it related to dissociating LBOs.  Therefore, the original claim 1 does not provide support for current claim 36. In this case, omission of a limitation (steps (b) and (c) of claim 1) broadens the scope of claim 36 to an invention which is broader and more generic than claim 1.  The original disclosure does not support that Applicants were in possession of a method for generating lung progenitor cells, comprising only steps (a)-(c) as currently claimed. For the same reasons as discussed above, claim 36 lacks written description because the original disclosure does not support Applicants were in possession of the full genus of ‘methods’ covered by claim 1, much less the broader scope covered by new claim 36.  

Regarding claim 38: New claim 38 is directed to a method involving steps (a)-(c) as presented in current claim 36, but then requires the dissociated LBO to be cultured in a medium comprising insulin, EGF, hydrocortisone, cholera toxin, and an inhibitor of ROCK or a combination thereof.  Claim 38 is broader than claim 36 because it permits for the dissociated LBOs to be cultured (in step (e)) in the presence of just ROCK inhibitor.  For the same reasons as discussed above, claim 38 lacks written description because the original disclosure does not support Applicants were in possession of the full genus of ‘methods’ covered by claim 36, much less the broader scope covered by new claim 38.  The original disclosure does not support that Applicants were in possession of a method for generating lung progenitor cells, comprising steps (a)-(c) as currently claimed.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7, 8, 11-13, 15-17, 19-21 and 36-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1 and 37: The metes and bounds of claim 1 and 37 as currently amended cannot be determined.  Whereas previously claim 1 was so broad that LBO encompassed any organoid comprising lung and/or lung progenitor cells generated from PSC-derived AFE cells, BLBOs encompassed any organoid composing lung cells and/or lung progenitor cells which possess any physical structure that is branched which has the potential to be involved in branching, and lung progenitor cell covered any and all progenitors of any lung cell, with the current claim limitations the effect of the cell culture components will limit the scope of the LBOs, subsequent BLBOs and ultimate lung progenitor cells, but the metes and bounds of the new scope cannot be determined. 
	Specifically, claims 1 and 37 now limit the PSC-derived AFE to be cultured in medium comprising BMP4, FGF10, FGF7, a GSK inhibitor and retinoic acid to generate LBOs.  Because the complete culture medium and the culture conditions are unknown, and because there is no definition for LBOs, the metes and bounds of the LBOs created by the now slightly narrowed claim step cannot be determined.  Without knowing the phenotype of the LBOs, the effect of subsequent steps (c)-(e) can also not be determined.  Steps (c)-(e) require culture of an undefined cell/organoid type in loosely defined cell culture medium, in unknown conditions, to yield a further undefined cell type (BLBOs and ultimately lung progenitor cells).  The metes and bounds of the claims cannot be determined.  It is unknown which lung progenitor cells are produced, and thus covered by the claims.  
	Dependent claims 3-5, 7, 8, 11-13, 15-17 and 19-21 depend from claim 1 and none serve to remedy the issue of parent claim 1. Dependent claim 14 specifically further compounds the issue as requiring an additional culture step which will affect the phenotype of the lung progenitors created via the method of claim 1.  The metes and bounds of the scope of lung progenitors yielded by the method of claim 14 likewise are indefinite.

	Regarding claims 36 and 38: The metes and bounds of claim 36 and 38 cannot be determined.  The effect of the cell culture components will limit the scope of the LBOs produced in step (b), and subsequently the lung progenitor cells produced in step (c), but the metes and bounds of the scope cannot be determined. 
	Specifically, claims 36 and 38 now limit the PSC-derived AFE to be cultured in medium comprising BMP4, FGF10, FGF7, a GSK inhibitor and retinoic acid to generate LBOs.  Because the complete culture medium and the culture conditions are unknown, and because there is no definition for LBOs, the metes and bounds of the LBOs created by the now slightly narrowed claim step cannot be determined.  Without knowing the phenotype of the LBOs, the effect of subsequent step (c) can also not be determined.  Step (c) requires culture of an undefined cell/organoid type in loosely defined cell culture medium, in unknown conditions, to yield an undefined cell type (lung progenitor cells).  The metes and bounds of the claim cannot be determined because it is unknown which lung progenitor cells are produced, and thus covered by the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633